  Case 3:20-cv-00080 Document 1 Filed on 03/06/20 in TXSD Page 1 of 6



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

 RICARDO UGARTE


 V.                                           Case No.______________

 MID-AMERICA METAL ROOFING
 & SIDING INSTALLED, LLC


        PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

TO OUR HONORABLE DISTRICT COURT JUDGE:

       Plaintiff Ricardo Ugarte (“Mr. Ugarte”) files this Original Complaint against

Defendant MID-AMERICA METAL ROOFING & SIDING INSTALLED, LLC and

would respectfully show the following:

                                       Parties

2.1    Mr. Ugarte is a resident and citizen of the State of Texas.

2.2    Defendant, MID-AMERICA METAL ROOFING & SIDING INSTALLED,

LLC (“Mid-America”) is a Texas corporation with its principal place of business in

the State of Texas, operated for the purpose of accumulating profit and may be served

with process herein by service upon its registered agent, ELIZABETH CRAVENS,

101 PROCTER ST PORT ARTHUR, TX, 77640-6431

                               Venue & Jurisdiction




                                          1
  Case 3:20-cv-00080 Document 1 Filed on 03/06/20 in TXSD Page 2 of 6



3.1    This case arises under the Court’s federal question jurisdiction based on his

claim under 29 U.S.C § 215. The Court has jurisdiction over Plaintiff’s additional

claim under Texas Labor Code Section 451.001 based on 28 USC §1367(a).

3.2    Venue in this District is proper as it satisfies the requirements of 28 U.S.C.

§ 1391, in that Defendant conducts substantial business in and is subject to

personal jurisdiction in the District of this Court. In addition, venue is proper in

this District, as Mr. Ugarte is a resident of this District and was employed by

Defendant to work in this District and was ultimately terminated in this District.

                               Factual Background

4.1    This suit is necessitated by Defendant Mid-America’s discriminatory

misconduct and then retaliatory discharge of Mr. Ugarte. Mid-America retaliated and

terminated Mr. Ugarte for two separate reasons – (1) Mr. Ugarte filed an on the job

injury claim, sought worker’s compensation benefits, and instituted a proceeding or

caused to be instituted a proceeding under the Texas Worker’s Compensation laws,

including reporting that he suffered an injury to his employer under Texas Labor Code

§ 409.001 and (2) Mr. Ugarte made a complaint and report under or related to the Fair

Labor Standards Act.

4.2    In more detail, Mr. Ugarte, a loyal and hard-working employee of Ugarte, was

injured while working on the job on or about June 26, 2019. Mr. Ugarte reported this

injury to his employer and received medical treatment. By making that report to his

supervisor and employer as required by Texas Labor Code § 409.001, Mr. Ugarte

instituted a proceeding under the Texas Workers’ Compensation laws, as protected by


                                         2
  Case 3:20-cv-00080 Document 1 Filed on 03/06/20 in TXSD Page 3 of 6



Texas Labor Code § 451.001.

4.3      During that same period, between June 26th to July 8th, Mr. Ugarte made

multiple complaints to Defendant and the site manager regarding Defendant’s failure

to properly pay him wages consistent with its obligation under the Fair Labor

Standards Act (“FLSA”). Indeed, in violation of Federal law, Defendant failed to pay

Mr. Ugarte for overtime and other hours that he had worked for Defendant.

4.4      In response to (1) his report of injury and treatment as protected by Texas

Labor Code § 451.001(3) and his complaint regarding Defendant’s violation of the

FLSA, as protected by 29 U.S.C § 215, Mid-America began taking discriminatory

actions against Mr. Ugarte. This conduct culminated when Mid-America wrongfully

terminated and fired Ugarte on or about July 8, 2019. The claimed basis – alleged

insubordination – was and is always a pretext for illegal and wrongful misconduct and

then firing in violation of the Texas Labor Code. Employers such as Mid-America

should not, and may not, fire or otherwise discriminate against employees such as Mr.

Ugarte for the reasons identified in both Texas Labor Code §451.001 or 29 U.S.C

§ 215.

        FIRST CAUSE OF ACTION—WRONGFUL DISCRIMATORY
      MISCONDUCT AGAINST EMPLOYEE SUSTAINING ON-THE-JOB
                            INJURY

5.1      Plaintiff Mr. Ugarte re-alleges and incorporates each allegation contained in

Paragraphs 1-4.4 of this Petition as if fully set forth herein.

5.2      Texas’ workers’ compensation laws, including Texas Labor Code Section

451.001, provide a cause of action for discriminatory misconduct and retaliation


                                             3
  Case 3:20-cv-00080 Document 1 Filed on 03/06/20 in TXSD Page 4 of 6



against a worker injured on the job. Defendant Mid-America knew of Mr. Ugarte’s

compensable on the job injury. Mid-America responded to Mr. Ugarte’s report of

injury by first harassing and then firing him, fabricating various pretextual grounds for

wrongfully and maliciously firing Mr. Ugarte as a result of his on the job injury and

resulting claim for lawful benefits.

          SECOND CAUSE OF ACTION—WRONGFUL
TERMINATION/DISCHARGE AND RETALIATION UNDER 29 U.S.C § 215

6.1    Plaintiff Mr. Ugarte re-alleges and incorporates each allegation contained in

Paragraphs 1-5.2 of this Petition as if fully set forth herein

6.2    The Fair Labor Standards Act prohibits employers, like Mid-America, from

discharging or in any manner discriminating against any employee because the

employee has filed a complaint or instituted any proceeding under or related to the

Fair Labor Standards Act.

6.3    Mr. Ugarte made multiple complaints to Defendant regarding Defendant’s

violation of the Fair Labor Standards Act. Based on these reports and complaints, Mr.

Ugarte engaged in a protected act under 29 U.S.C § 215.

6.4    Defendant Mid-America knew of Mr. Ugarte’s report regarding its violation of

the Fair Labor Standards Act. Mid-America responded to Mr. Ugarte’s

report/complaint by harassing and then firing him, fabricating various pretextual

grounds for wrongfully and maliciously firing Mr. Ugarte as a result of his

complaint/report and resulting claim for lawful benefits.

                         RESULTING LEGAL DAMAGES



                                            4
  Case 3:20-cv-00080 Document 1 Filed on 03/06/20 in TXSD Page 5 of 6



7.1    Mr. Ugarte is entitled to the actual damages resulting from the Defendant’s

violations of the law. Mid-America’s retaliatory discharge of Mr. Ugarte entitles

him to actual damages, punitive damages, mental anguish, attorney’s fees,

exemplary damages, and other penalties provided by law.

                                       Prayer

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests

that Plaintiff have judgment against Defendant for legal damages in excess of the

minimum jurisdictional limits of this Court, pre- and post-judgment interest as

allowed by law, costs of suit, and all other relief, at law or in equity, to which Mr.

Ugarte may be entitled.

                                           Respectfully submitted,




                                           ______________________________
                                           MICHAEL PATRICK DOYLE
                                           State Bar No. 06095650
                                           PATRICK M. DENNIS
                                           State Bar No. 24045777
                                           JEFFREY I. AVERY
                                           State Bar No. 24085185
                                           3401 Allen Parkway, Suite 100
                                           Houston, Texas 77019
                                           Phone: 713.571.1146
                                           Fax: 713.571.1148
                                           service@doylelawfirm.com
                                           ATTORNEYS FOR PLAINTIFF

                                          5
  Case 3:20-cv-00080 Document 1 Filed on 03/06/20 in TXSD Page 6 of 6



                                JURY DEMAND

       Mr. Ugarte hereby demands a trial by jury and tenders the necessary fee, a
right enshrined in the Constitution of the United States of America and the State of
Texas and preserved by the sacrifices of many. The necessary jury fee has been
paid.



                                         ________________________________
                                         MICHAEL PATRICK DOYLE




                                         6
